                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    at KNOXVILLE

  MARICRUZ HERRERA LOPEZ, et al.,              )
                                               )
  Plaintiffs,                                  )
                                               )         Case No. 3:18-cv-170
  v.                                           )
                                               )         Judge Mattice
  TAMMY WALKER, d/b/a                          )         Magistrate Judge Guyton
  AMERICAN MADE APPAREL                        )
                                               )
  Defendant.                                   )

                                          ORDER

         Before the Court is Plaintiffs’ Final Motion for Attorney Fees Clarification

  (Doc. 33), which asks the Court to clarify the dollar amount of the attorney’s fees awarded

  to Plaintiffs pursuant to its February 26, 2019 Order (Doc. 30). As Plaintiffs note,

  Magistrate Judge Guyton’s Report and Recommendation (Doc. 29) recommended

  Plaintiffs be awarded their attorney’s fees as detailed in the Supplemental Affidavit of

  attorney Ben Houston (Doc. 28). The Supplemental Affidavit indicates Plaintiffs incurred

  attorneys’ fees totaling $9,140. (Doc. 28). The Court adopted the Report and

  Recommendation in full and awarded Plaintiffs’ their attorney’s fees. (Doc. 30). However,

  neither the Judgment (Doc. 31) nor the Order (Doc. 30) included a dollar amount for the

  fee award. This omission was inadvertent.

         Accordingly, pursuant to Federal Rule of Civil Procedure 60(a), the Final Motion

  for Attorney Fees Clarification (Doc. 33) is GRANTED and the Court’s Order (Doc. 30)

  accepting and adopting the Report and Recommendation is hereby AMENDED to clarify

  that Plaintiffs are awarded their attorneys’ fees in the amount of $9,140. An Amended

  Judgment will enter.




Case 3:18-cv-00170-HSM-HBG Document 34 Filed 04/16/19 Page 1 of 2 PageID #: 592
        SO ORDERED this 16th day of April, 2019.


                                               /s/ Harry S. Mattice, Jr._____
                                               HARRY S. MATTICE, JR.
                                            UNITED STATES DISTRICT JUDGE




                                        2

Case 3:18-cv-00170-HSM-HBG Document 34 Filed 04/16/19 Page 2 of 2 PageID #: 593
